UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnam’s portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective Capital appreciation, and, as a secondary objective, current income Net asset value December 31, 2011 Class IA: $12.23 Class IB: $12.19 Total return at net asset value Russell 3000 (as of 12/31/11) Class IA shares* Class IB shares* Value Index 1 year –4.87% –5.12% –0.10% 5 years –3.67 –4.88 –12.25 Annualized –0.75 –1.00 –2.58 Life 86.97 83.04 69.90 Annualized 7.49 7.22 6.31 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 1, 2003. Russell 3000 Value Index is an unmanaged index of those companies in the broad-market Russell 3000 Index chosen for their value orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/11. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT Multi-Cap Value Fund 1 Report from your fund’s manager Europe’s sovereign debt crisis gave investors good reason to be cautious during the past year. How did the fund perform in this environment? The economic backdrop was quite volatile, especially during the second half of 2011, as U.S. equity prices were driven more by macroeconomic events than by corporate fundamentals. Stocks — no matter their market capitalization or investment style — retreated, contributing to disappointing performance for the year overall. Value stocks struggled more than growth stocks, and smaller companies lagged their larger brethren. Investors could not ignore the deterioration in the European sovereign debt situation and the risk that it posed for Europe’s banking institutions, and concerns over weak U.S. economic data and slowing growth in China further stressed the markets. Given this more somber mood, defensive sectors were the better-performing areas of the market. For the year ended December 31, 2011, Putnam VT Multi-Cap Value Fund’s class IA shares at net asset value posted a single-digitloss. Was the fund’s value orientation and smaller-cap emphasis beneficial? Focusing on valuation as a method for selecting stocks was not particularly effective, as the most expensive stocks were the best performers. Inexpensive stocks, even if their fundamentals were strong, lagged, particularly in economically sensitive sectors. From a market capitalization perspective, mega-cap stocks were among the better performers, relatively speaking, although companies of all sizes struggled during the period. The fund had a relative underweight position in large-company stocks, which hurt results, as did our higher exposure to small and midsize companies, which lagged the overall market. Sectors with defensive characteristics, including consumer staples and health care, contributed positively to fund performance for the period on an absolute basis and relative to the benchmark. Conversely, our underweight position in the defensive utilities sector, combined with inopportune security selection in the economically sensitive consumer discretionary and financials sectors, detracted from performance. Which specific holdings detracted from performance? Technology giant Hewlett-Packard [HP] and women’s classic apparel retailer Talbots were the most significant detractors, and we eliminated our common stock positions in both holdings by period-end. HP suffered from senior leadership changes and disappointing sales growth. Talbots saw its stock price recede dramatically as it continued to report falling sales and lagging profits. Another noteworthy detractor was OfficeMax, an office products retailer we thought would benefit from a recovery in office employment. However, office employment remained weak, and raw material costs led to greater-than-anticipated pricing pressures for the industry. We sold the position before period-end. Which stocks held up better amid the market downturn? Jazz Pharmaceuticals, a specialty drug maker focused on neurological and psychiatric products, was the top contributor to relative performance. The sales growth and pricing power of its Xyrem narcolepsy drug helped drive a strong rise in the company’s share price, and we sold our position in this holding by the end of the period. Performance relative to the benchmark was also helped by our lack of exposure to financial services giant Citicorp, which investors continued to view with skepticism. We established a sizable position in Apple at midyear when the stock price was under pressure. We believed that valuation was unsustainably low and that Apple’s fundamental outlook was strong given its range of next-generation products and cash-laden balance sheet. Our confidence in Apple was rewarded. What is your outlook for 2012? We believe the equity markets are in a period of high volatility, high stock correlations, and shorter business cycles. Given this outlook, we need to be even more strategic in finding stocks whose valuations do not fairly reflect the companies’ prospects. Consequently, we are using more of a “barbell” approach to investing. We are more willing to hold on longer to some of the fund’s bigger positions and ride out the bouts of volatility if we think their long-term prospects are positive. At the same time, we want to pair those holdings with opportunistic stocks that might perform favorably in the shorter term amid the heightened volatility. Until there is greater clarity on the direction of growth in the United States as well as globally, however, we believe the U.S. stock market will continue to experience higher-than-average volatility and higher-than-average stock correlations. But valuations also have become extremely cheap in our view. Consequently, we have established a more pro-cyclical bias in the portfolio, as we think there is opportunity for a cyclical rebound once market jitters subside. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/ or midsize companies increase the risk of greater price fluctua-tions. Value stocks may fail to rebound, and the market may not favor value-style investing. Current and future portfolio holdings are subject to risk. Your fund’s manager Portfolio Manager James A. Polk is a CFA charter-holder. He joined Putnam in 1998 and has been in the investment industry since 1994. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Multi-Cap V alue Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2011, to December 31, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/11 for the 6 months ended 12/31/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.19 $5.40 $4.43 $5.70 Ending value (after expenses) $912.70 $911.10 $1,020.82 $1,019.56 Annualized expense ratio† 0.87% 1.12% 0.87% 1.12% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Putnam VT Multi-Cap Value Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Multi-Cap Value Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Multi-Cap Value Fund (the “fund”) at December 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 14, 2012 4 Putnam VT Multi-Cap V alue Fund The fund’s portfolio 12/31/11 COMMON STOCKS (98.9%)* Shares Value Beverages (2.1%) Coca-Cola Enterprises, Inc. 27,830 $717,457 Biotechnology (0.3%) Amarin Corp. PLC ADR (Ireland) † S 13,616 101,984 Building products (0.9%) Fortune Brands Home & Security, Inc. † 11,420 194,483 USG Corp. † S 10,580 107,493 Capital markets (2.8%) Ameriprise Financial, Inc. 7,798 387,093 E*Trade Financial Corp. † 19,312 153,724 Fortress Investment Group LLC Class A † 49,930 168,763 Legg Mason, Inc. 10,310 247,955 Chemicals (3.2%) Celanese Corp. Ser. A 10,300 455,981 Georgia Gulf Corp. † 5,330 103,882 LyondellBasell Industries NV Class A (Netherlands) 16,700 542,583 Commercial banks (8.5%) Bancorp, Inc. (The) † 44,210 319,638 Comerica, Inc. 3,000 77,400 Cullen/Frost Bankers, Inc. S 2,760 146,032 Fifth Third Bancorp 26,310 334,663 First Horizon National Corp. S 35,660 285,280 Huntington Bancshares, Inc. 39,980 219,490 Popular, Inc. (Puerto Rico) † 84,780 117,844 SVB Financial Group † S 5,030 239,881 UMB Financial Corp. S 4,350 162,037 Webster Financial Corp. S 9,940 202,677 Wells Fargo & Co. 28,480 784,909 Commercial services and supplies (1.2%) Healthcare Services Group, Inc. 22,347 395,318 Communications equipment (3.3%) Cisco Systems, Inc. 20,190 365,035 Polycom, Inc. † 6,070 98,941 Qualcomm, Inc. 4,820 263,654 Sycamore Networks, Inc. † 9,670 173,093 Tellabs, Inc. 52,990 214,080 Computers and peripherals (3.6%) Apple, Inc. † 1,980 801,900 SanDisk Corp. † 8,570 421,730 Consumer finance (0.4%) Discover Financial Services 4,990 119,760 Containers and packaging (3.3%) Silgan Holdings, Inc. 29,170 1,127,129 Diversified financial services (1.4%) JPMorgan Chase & Co. 14,380 478,135 Electric utilities (1.6%) American Electric Power Co., Inc. 4,170 172,263 Great Plains Energy, Inc. 17,750 386,595 Electrical equipment (1.3%) AMETEK, Inc. 10,835 456,153 COMMON STOCKS (98.9%)* cont. Shares Value Energy equipment and services (4.6%) Baker Hughes, Inc. 3,080 $149,811 Cameron International Corp. † 4,360 214,468 Ensco International PLC ADR (United Kingdom) 5,730 268,852 Hornbeck Offshore Services, Inc. † 5,810 180,226 Key Energy Services, Inc. † 27,200 420,784 National Oilwell Varco, Inc. S 2,530 172,015 Oil States International, Inc. † S 2,120 161,904 Food products (1.9%) Mead Johnson Nutrition Co. Class A 9,280 637,814 Health-care equipment and supplies (3.1%) Covidien PLC (Ireland) 11,686 525,987 Merit Medical Systems, Inc. † S 21,912 293,183 St. Jude Medical, Inc. 6,720 230,496 Health-care providers and services (9.1%) Aetna, Inc. 12,120 511,343 AmerisourceBergen Corp. 15,170 564,172 Coventry Health Care, Inc. † S 15,600 473,772 Humana, Inc. 2,607 228,399 Lincare Holdings, Inc. S 16,845 433,085 Mednax, Inc. † 7,520 541,515 PSS World Medical, Inc. † S 13,610 329,226 Household durables (2.1%) Newell Rubbermaid, Inc. 20,826 336,340 NVR, Inc. † S 430 294,980 Skullcandy, Inc. † 7,520 94,150 Household products (3.5%) Church & Dwight Co., Inc. S 15,440 706,534 Energizer Holdings, Inc. † S 3,610 279,703 Spectrum Brands Holdings, Inc. † 7,890 216,186 Industrial conglomerates (2.8%) Tyco International, Ltd. 20,460 955,687 Insurance (6.3%) Aflac, Inc. 6,090 263,453 Assured Guaranty, Ltd. (Bermuda) S 18,220 239,411 Employers Holdings, Inc. 13,240 239,512 Hanover Insurance Group, Inc. (The) 6,300 220,185 Hartford Financial Services Group, Inc. (The) 14,856 241,410 Marsh & McLennan Cos., Inc. S 10,930 345,607 XL Group PLC 29,190 577,086 IT Services (0.6%) Unisys Corp. † 10,120 199,465 Leisure equipment and products (2.2%) Hasbro, Inc. S 7,340 234,073 Leapfrog Enterprises, Inc. † 44,740 250,097 Mattel, Inc. S 9,370 260,111 Machinery (6.1%) Gardner Denver, Inc. 8,820 679,669 Snap-On, Inc. S 12,410 628,194 Stanley Black & Decker, Inc. 6,790 459,004 WABCO Holdings, Inc. † 7,200 312,480 Putnam VT Multi-Cap Value Fund 5 COMMON STOCKS (98.9%)* cont. Shares Value Media (0.7%) Interpublic Group of Companies, Inc. (The) 23,620 $229,823 Metals and mining (0.7%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 6,100 224,419 Multiline retail (0.9%) Dollar General Corp. † S 7,730 318,012 Multi-utilities (1.7%) Ameren Corp. 5,270 174,595 DTE Energy Co. 4,280 233,046 XCEL Energy, Inc. 6,370 176,067 Office electronics (1.0%) Xerox Corp. 42,850 341,086 Oil, gas, and consumable fuels (4.2%) Alpha Natural Resources, Inc. † 6,600 134,838 Apache Corp. 2,675 242,301 James River Coal Co. † S 13,550 93,766 Newfield Exploration Co. † 8,500 320,705 Pioneer Natural Resources Co. 3,329 297,879 Southwestern Energy Co. † 2,980 95,181 Swift Energy Co. † S 7,810 232,113 Paper and forest products (0.3%) Louisiana-Pacific Corp. † S 12,880 103,942 Personal products (0.8%) Avon Products, Inc. 15,110 263,972 Pharmaceuticals (2.1%) ISTA Pharmaceuticals, Inc. † 20,341 143,404 Pfizer, Inc. 19,490 421,764 ViroPharma, Inc. † S 5,768 157,986 Real estate management and development (0.5%) CBRE Group, Inc. † 10,990 167,268 Road and rail (0.4%) Hertz Global Holdings, Inc. † S 10,210 119,661 Semiconductors and semiconductor equipment (0.6%) Advanced Micro Devices, Inc. † 24,970 134,838 RF Micro Devices, Inc. † S 14,990 80,946 Software (0.8%) Synopsys, Inc. † 9,820 267,104 Specialty retail (6.9%) Bed Bath & Beyond, Inc. † 8,560 496,223 Express, Inc. † 7,150 142,571 Monro Muffler Brake, Inc. S 5,890 228,473 Signet Jewelers, Ltd. (Bermuda) 9,000 395,640 Staples, Inc. 17,240 239,464 TJX Cos., Inc. (The) 7,550 487,352 Urban Outfitters, Inc. † S 13,200 363,792 Textiles, apparel, and luxury goods (1.1%) Crocs, Inc. † S 14,950 220,811 Hanesbrands, Inc. † 6,630 144,932 Total common stocks (cost $30,873,436) WARRANTS (0.1%)* † Expiration date Strike price Warrants Value Bank of America Corp. W 10/28/18 $30.79 72,500 $21,387 Total warrants (cost $192,125) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value Talbots, Inc. (The) (Call) Jan-12/$5.00 112,947 $1,129 U.S. Airways Group, Inc. (Call) Jan-12/10.50 125,784 3 U.S. Airways Group, Inc. (Call) Jan-12/10.00 37,192 2 Total purchased options outstanding (cost $219,692) SHORT-TERM INVESTMENTS (20.9%)* Shares Value Putnam Cash Collateral Pool, LLC 0.14% d 6,406,755 $6,406,755 Putnam Money Market Liquidity Fund 0.05% e 682,787 682,787 SSgA Prime Money Market Fund 0.08% P 30,000 30,000 Total short-term investments (cost $7,119,542) Total investments (cost $38,404,795) Key to holding’s abbreviations ADR American Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $33,986,403. † Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period. W Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ amount strike price Value U.S. Airways Group, Inc. (Call) 125,784 Jan-12/$11.50 $256 Total 6 Putnam VT Multi-Cap V alue Fund Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $4,736,844 $— $— Consumer staples 2,821,666 — — Energy 2,984,843 — — Financials 6,739,213 — — Health care 4,956,316 — — Industrials 4,308,142 — — Information technology 3,361,872 — — Materials 2,557,936 — — Utilities 1,142,566 — — Total common stocks — — Purchased options outstanding — 1,134 — Warrants 21,387 — — Short-term investments 712,787 6,406,755 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options $— $(256) $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Multi-Cap Value Fund 7 Statement of assets and liabilities 12/31/11 Assets Investment in securities, at value, including $6,207,722 of securities on loan (Note 1): Unaffiliated issuers (identified cost $31,315,253) $33,661,919 Affiliated issuers (identified cost $7,089,542) (Notes 1 and 6) 7,089,542 Dividends, interest and other receivables 30,378 Receivable for shares of the fund sold 33,757 Receivable for investments sold 179,013 Total assets Liabilities Payable for investments purchased 464,262 Payable for shares of the fund repurchased 8,216 Payable for compensation of Manager (Note 2) 16,566 Payable for investor servicing fees (Note 2) 1,036 Payable for custodian fees (Note 2) 5,172 Payable for Trustee compensation and expenses (Note 2) 34,406 Payable for administrative services (Note 2) 88 Payable for distribution fees (Note 2) 2,272 Written options outstanding, at value (premiums received $115,721) (Notes 1 and 3) 256 Collateral on securities loaned, at value (Note 1) 6,406,755 Collateral on certain derivative contracts, at value (Note 1) 30,000 Other accrued expenses 39,177 Total liabilities 7,008, 206 Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 7) $39,745,486 Undistributed net investment income (Note 1) 176,587 Accumulated net realized loss on investments (Note 1) (8,397,801) Net unrealized appreciation of investments 2,462,131 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $23,338,386 Number of shares outstanding 1,908,659 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $12.23 Computation of net asset value Class IB Net assets $10,648,017 Number of shares outstanding 873,575 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $12.19 The accompanying notes are an integral part of these financial statements. 8 Putnam VT Multi-Cap V alue Fund Statement of operations Year ended 12/31/11 Investment income Dividends (net of foreign tax of $13,551) $504,048 Interest (including interest income of $434 from investments in affiliated issuers) (Note 6) 713 Securities lending (Note 1) 13,263 Total investment income Expenses Compensation of Manager (Note 2) 222,228 Investor servicing fees (Note 2) 40,005 Custodian fees (Note 2) 13,940 Trustee compensation and expenses (Note 2) 2,909 Administrative services (Note 2) 1,192 Distribution fees — Class IB (Note 2) 30,852 Auditing 33,677 Other 16,511 Total expenses Expense reduction (Note 2) (8,267) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,661,870 Net increase from payments by affiliates (Note 2) 6,512 Net realized gain on written options (Notes 1 and 3) 248,734 Net unrealized depreciation of investments and written options during the year (5,985,418) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/11 12/31/10 Increase (decrease) in net assets Operations: Net investment income $164,977 $127,759 Net realized gain on investments 3,917,116 7,065,432 Net unrealized appreciation (depreciation) of investments (5,985,418) 1,363,793 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (153,087) (138,149) Class IB (34,405) (42,596) Increase in capital from settlement payments (Note 7) 57 — Decrease from capital share transactions (Note 4) (8,099,906) (3,556,828) Total increase (decrease) in net assets Net assets: Beginning of year 44,177,069 39,357,658 End of year (including undistributed net investment income of $176,587 and $95,850, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Multi-Cap Value Fund 9 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/11 .06 (.68) (.07) — — e,f .84 .50 82 12/31/10 .04 2.49 (.05) — — .86 .39 111 12/31/09 .05 2.90 (.06) — — .92 g .61 g 130 12/31/08 .09 (6.06) (.15) (2.78) — e,h .90 g .79 g 79 12/31/07 .09 .33 (.30) (1.50) — .87 g .48 g 67 Class IB 12/31/11 .03 (.69) (.03) — — e,f 1.09 .25 82 12/31/10 .02 2.48 (.03) — — 1.11 .14 111 12/31/09 .03 2.89 (.03) — — 1.17 g .35 g 130 12/31/08 .06 (6.01) (.10) (2.78) — e,h 1.15 g .55 g 79 12/31/07 .04 .33 (.26) (1.50) — 1.12 g .22 g 67 a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.14% 12/30/08 0.09 12/30/07 <0.01 h Reflects a non-recurring reimbursement from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the fund’s weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. 10 Putnam VT Multi-Cap V alue Fund Notes to financial statements 12/31/11 Note 1 — Significant accounting policies Putnam VT Multi-Cap Value Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital appreciation by investing mainly in common stocks of U.S. companies of any size, with a focus on value stocks. Value stocks are issued by companies that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes are currently undervalued by the market. The fund seeks current income as a secondaryobjective. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through December 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as signifi-cant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. C) Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own, and to enhance returns on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. Outstanding contracts on purchased options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. D) Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identi-fied in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed Putnam VT Multi-Cap V alue Fund 11 to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. E) Securities lending The fund may lend securities, through its agent, to quali-fied borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $6,207,722 and the fund received cash collateral of $6,406,755. F) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the inter-fund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. G) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. H) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2011, the fund had a capital loss carryover of $7,745,898 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $1,710,447 $— $1,710,447 12/31/16 6,035,451 — 6,035,451 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. I) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, realized gains and losses on passive foreign investment companies, and unrealized gains and losses on passive foreign investment companies. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $103,252 to increase undistributed net investment income and $59 to decrease paid-in-capital, with an increase to accumulated net realized losses of $103,193. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $4,433,863 Unrealized depreciation (2,739,100) Net unrealized appreciation 1,694,763 Undistributed ordinary income 176,587 Capital loss carryforward (7,745,898) Cost for federal income tax purposes $39,056,698 J) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. K) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 44.3% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of 12 Putnam VT Multi-Cap V alue Fund the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $6,512 for a compliance violation which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $34 under the expense offset arrangements and by $8,233 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $26, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $32,151,017 and $39,006,763, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity Written equity option contract option premiums amounts received Written options outstanding at the beginning of the reporting period 72,840 $33,506 Options opened 1,253,667 555,749 Options exercised — — Options expired (765,882) (324,798) Options closed (434,841) (148,736) Written options outstanding at the end of the reporting period 125,784 $115,721 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 130,084 $1,693,053 622,400 $7,210,186 64,403 $838,212 250,087 $2,855,588 Shares issued in connection with reinvestment of distributions 11,265 153,087 11,951 138,149 2,535 34,405 3,688 42,596 141,349 1,846,140 634,351 7,348,335 66,938 872,617 253,775 2,898,184 Shares repurchased (558,619) (7,102,187) (776,984) (8,655,928) (290,111) (3,716,476) (461,937) (5,147,419) Net decrease Putnam VT Multi-Cap V alue Fund 13 Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Equity contracts Investments $22,521 Payables $256 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Warrants* Total Equity contracts $79,248 $(15,854) $63,394 Total * For the reporting period, the transaction volume for warrants was minimal. Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Warrants* Total Equity contracts $(33,240) $(170,738) $(203,978) Total * For the reporting period, the transaction volume for warrants was minimal. Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $434 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $18,129,717 and $18,862,592, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $44 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $13 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8 — New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. Note 9 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 14 Putnam VT Multi-Cap V alue Fund Federal tax information (Unaudited) The fund designated 100.00% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Putnam VT Multi-Cap V alue Fund 15 About the Trustees 16 Putnam VT Multi-Cap V alue Fund The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Officer, Treasurer and Vice President Compliance Liaison Since 2004 Since 2004 Director of Trustee Relations, Putnam Investments and PutnamManagement Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 1993 Janet C. Smith (Born 1965) Michael Higgins (Born 1976) Vice President, Assistant Treasurer and Principal Accounting Officer Vice President, Senior Associate Treasurer and Assistant Clerk Since 2007 Since 2010 Director of Fund Administration Services, Putnam Investments and Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Putnam Management Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Chief Compliance Officer, Putnam Investments, Putnam Management, Since 2000 and Putnam Retail Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Putnam Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT Multi-Cap V alue Fund 17 This page intentionally left blank. 18 Putnam VT Multi-Cap V alue Fund This page intentionally left blank. Putnam VT Multi-Cap Value Fund 19 This page intentionally left blank. 20 Putnam VT Multi-Cap V alue Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT Multi-Cap Value Fund 21 This report has been prepared for the shareholders H519 of Putnam VT Multi-Cap Value Fund. 272239 2/12 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
